Name: ECC-Portugal Joint Committee Decision No 2/80 of 27 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  miscellaneous industries;  tariff policy;  executive power and public service;  European construction;  Europe
 Date Published: 1980-10-01

 Avis juridique important|21980D1001(13)ECC-Portugal Joint Committee Decision No 2/80 of 27 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 257 , 01/10/1980 P. 0038JOINT COMMITTEE DECISION No 2/80 of 27 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Portugal, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as "Protocol 3", and in particular Article 28 thereof, Whereas experience acquired since the entry into force of the Agreement shows that the origin rule laid down for certain imitation jewellery in Protocol 3 must be adapted to take account of the evolution of manufacturing techniques of those products and the international economic conditions concerning trade in those products; Whereas this origin rule should therefore be amended, HAS DECIDED AS FOLLOWS:Article 1 In List B annexed to Protocol 3 the rule set out in the Annex to this Decision shall be inserted in the appropriate place as determined by the numerical order of the tariff headings.Article 2 This Decision shall enter into force on 1 October 1980. Done at Brussels, 27 June 1980. For the Joint Committee The President R. ALMEIDA MENDES ANNEX